
	

115 HR 5239 RH: Cyber Sense Act of 2018
U.S. House of Representatives
2018-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 614
		115th CONGRESS2d Session
		H. R. 5239
		[Report No. 115–794]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2018
			Mr. Latta (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			June 28, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 9, 2018
		
		
			
		
		A BILL
		To require the Secretary of Energy to establish a voluntary Cyber Sense program to identify and
			 promote cyber-secure products intended for use in the bulk-power system,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cyber Sense Act of 2018. 2.Cyber Sense (a)In generalThe Secretary of Energy shall establish a voluntary Cyber Sense program to test the cybersecurity of products and technologies intended for use in the bulk-power system, as defined in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
 (b)Program requirementsIn carrying out subsection (a), the Secretary of Energy shall— (1)establish a testing process under the Cyber Sense program to test the cybersecurity of products and technologies intended for use in the bulk-power system, including products relating to industrial control systems and operational technologies, such as supervisory control and data acquisition systems;
 (2)for products and technologies tested under the Cyber Sense program, establish and maintain cybersecurity vulnerability reporting processes and a related database;
 (3)provide technical assistance to electric utilities, product manufacturers, and other electricity sector stakeholders to develop solutions to mitigate identified cybersecurity vulnerabilities in products and technologies tested under the Cyber Sense program;
 (4)biennially review products and technologies tested under the Cyber Sense program for cybersecurity vulnerabilities and provide analysis with respect to how such products and technologies respond to and mitigate cyber threats;
 (5)develop guidance, that is informed by analysis and testing results under the Cyber Sense program, for electric utilities for procurement of products and technologies;
 (6)provide reasonable notice to the public, and solicit comments from the public, prior to establishing or revising the testing process under the Cyber Sense program;
 (7)oversee testing of products and technologies under the Cyber Sense program; and (8)consider incentives to encourage the use of analysis and results of testing under the Cyber Sense program in the design of products and technologies for use in the bulk-power system.
 (c)Disclosure of informationAny cybersecurity vulnerability reported pursuant to a process established under subsection (b)(2), the disclosure of which the Secretary of Energy reasonably foresees would cause harm to critical electric infrastructure (as defined in section 215A of the Federal Power Act), shall be deemed to be critical electric infrastructure information for purposes of section 215A(d) of the Federal Power Act.
 (d)Federal Government liabilityNothing in this section shall be construed to authorize the commencement of an action against the United States Government with respect to the testing of a product or technology under the Cyber Sense program.
			Amend the title so as to read: A bill to require the Secretary of Energy to establish a voluntary Cyber Sense program to test the
			 cybersecurity of products and technologies intended for use in the
			 bulk-power system, and for other purposes..
	
		June 28, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
